         Case 1:20-cv-09622-AJN Document 35 Filed 03/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                    3/26/21
TREZ CAPITAL (FLORIDA)
CORPORATION,
                                                   20-CV-9622 (AJN) (BCM)
            Plaintiff,
       -against-                                   ORDER ADJOURNING SETTLEMENT
                                                   CONFERENCE
NOROTON HEIGHTS & COMPANY, LLC,
            Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The settlement conference currently scheduled for April 19, 2021, at 2:15 p.m. is hereby

ADJOURNED to April 26, 2021, at 2:15 p.m. Counsel still must meet once more, as directed in

this Court's Order dated March 25, 2021. (Dkt. No. 34.)

Dated: New York, New York
       March 26, 2021
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
